Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laster (8661779) in view of Joshi (5680766), Sood (4761948), and Nakahara (US-Pub 2017/0138268).
Regarding claims 1, 11, and 13 Laster (8661779) discloses a combustion device, comprising: a nozzle casing defining an axial flow passage; and a nozzle disposed in the axial flow passage, wherein the nozzle includes (see figure 5): a nozzle body (36, fig 5) having a tubular shape extending along the axial flow passage; a swirler vane (47B, fig 5) protruding radially outward from the nozzle body in a radial direction of the nozzle body, the swirler vane being configured to swirl a fluid flowing through the axial flow passage; at least one first injection hole (23b, fig 5 below) having an opening on a surface of the swirler vane; at least one second injection hole (23a, fig 5 below) disposed downstream of the at least 

    PNG
    media_image1.png
    613
    1017
    media_image1.png
    Greyscale


Joshi teaches a dual fuel nozzle wherein there is a first injection hole in the nozzle vane (35, fig 2), and the second injection hole (66, fig 2) is an opening on a surface of the nozzle body (42, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swirler injector disclosed by Laster by having the second injector on the nozzle body as disclosed by Joshi. Doing so would allow the fuel to be injected into the shear region to improve mixing (Joshi, col 2, lines 6-35).
Laster in view of Joshi still fails to teach a first branch line branched from the first supply flow passage, a second branch line branched from the second supply flow passage, a first mixer for mixing the first fuel from the first branch line and the second fuel from the second branch line, and a second nozzle configured to be supplied with a mixed fuel from the first mixer, and a valve which is disposed in the second supply flow passage configured to be capable of adjusting a flow rate of the mixed fuel from the second mixer to be supplied to the second fuel flow passage. 
Nakahara teaches a multi-fuel gas turbine engine with a first (manifold 257, fig 3) and second supply passage (manifold 277, fig 3), with respective first (259, fig 3), and second (279, fig 3) branch passages for supplying each nozzle with the two different fuels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swirler injector disclosed by Laster in view of Joshi by having 
Laster in view of Joshi and Nakahara still fails to teach a first mixer for mixing the first fuel from the first branch line and the second fuel from the second branch line, and a second nozzle configured to be supplied with a mixed fuel from the first mixer, and a valve which is disposed in the second supply flow passage configured to be capable of adjusting a flow rate of the mixed fuel from the second mixer to be supplied to the second fuel flow passage. 
Sood teaches a multi-fuel gas turbine engine nozzle with a first branch line (72, fig 1) from a first fuel supply (66, fig 1), and a second branch line (65, fig 1) from a second fuel supply (60, fig 1), and a first and second mixer (44, fig 1 is placed after the fuel sources, meaning when combined with Nakahara there would be one in each flow passage leading toward each of the plurality of fuel nozzles) to mix the fuel from the branch lines and supply the fuel to a nozzle (26, fig 1), and an adjustable valve (64, fig 1) which is disposed in the second supply flow passage configured to be capable of adjusting a flow rate of the mixed fuel from the second mixer to be supplied to the second fuel flow passage by adjusting the opening degree of the valve (the more open the valve is the more fuel will flow through it, hence the mixing ratio would be controlled by how open the valve is).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swirler injector disclosed by Laster in view of Joshi, and Nakahara by having a fuel mixer supply a mixed fuel to a second nozzle of Laster, the mixer receiving fuel from the branch lines of Nakahara based on the teachings of Sood. Doing so would allow a wider range of operational flexibility of the nozzles to run at different calorific values (col 4, lines 27-29), as suggested by Sood.

Regarding claim 2, Laster in view of Joshi, Nakahara & Sood teaches the combustion device of claim 1, and Laster further teaches wherein the at least one first injection hole (23B, fig 6) has a greater total area than the at least one second injection hole (23A, fig 6).

Regarding claim 3, Laster in view of Joshi, Nakahara & Sood teaches the combustion device of claim 2, and Laster further teaches wherein the first fuel flow passage has a greater flow passage area than the second fuel flow passage (col 3, line 53 – col 4, line 10). Laster discloses having a different flow rate between the first and second flow passage of approximately 2:1, which is controlled by the difference in flow area between the two passages, meaning that the flow area of the first passage will be approximately twice the size of the second flow passage.

Regarding claim 6, Laster in view of Joshi, Nakahara & Sood teaches the combustion device of claim 1, and Laster further teaches in the swirler vane, the at least one first injection hole comprises at least two first injection holes (23B, fig 5) and wherein the at least two first injection holes are disposed on different positions from one another in a radial direction of the nozzle body.

Regarding claim 14, Laster in view of Joshi, Nakahara & Sood teaches the combustion device of claim 1, and Laster further teaches a compressor (col 1, lines 22-25) for producing compressed air, and the combustion device according to claim 1, configured to generate combustion gas by combusting a fuel injected from at least one of the at least one first fuel injection hole or the at least one second fuel injection hole with the compressed air from the compressor (col 1, lines 22-25), and a turbine configured to be driven by the combustion gas from the combustion device (col 1, 23-27). 

4 is rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Joshi, Nakahara, and Sood, as applied to claim 1 above, and further in view of Bernd (CN 204358774U).
Regarding claim 4, Laster in view of Joshi, Nakahara, and Sood teaches the combustion device of claim 3, and Laster further teaches having two fuel passages with the same back pressure (Laster col 3, lines 53-67), whose back pressure is determined primarily by the cross sectional area of the flow, meaning that their passage flow area to injection hole area ratios will be the same between the two.
Laster in view of Joshi, Nakahara, and Sood does not teach having a flow passage area to injector hole ratio in between the values of 0.8 and 1.2.
Bernd teaches having a fuel nozzle outlet area to fuel flow passage area ratio of between 0.7-0.9. A 0.9 (par. 0056) outlet area to flow passage area ratio represents a 1.111 flow passage area ratio to injection hole area ratio which is within the 0.8-1.2 range given.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the common fuel injector area/ injector hole area ratio disclosed by Laster in view of Joshi, Nakahara, and Sood by having them both be in the range of 0.8-1.2 based on the teachings of Bernd. Doing so would reduce instabilities in the combustion zone (par. 0009), as suggested by Bernd.
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Joshi, Nakahara, and Sood, as applied to claim 1, and further in view of Ishizaka (8065880).
Regarding claim 7, Laster in view of Joshi, Nakahara, and Sood does not teach wherein, of the at least two first injection holes or the at least two second injection holes, an outer injection hole disposed on an outer side in the radial direction is disposed upstream of an inner injection hole disposed on an inner side in the radial direction, with respect to a flow direction of the fluid in the axial flow passage.
Ishizaka teaches a fuel nozzle wherein an outer injection hole (25a, fig 3) disposed on an outer side in the radial direction is disposed upstream of an inner injection hole (25b, fig 3) disposed on an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection nozzle disclosed by Laster in view of Joshi, Nakahara, and Sood by placing the outer injection hole upstream of the inner injection hole and having the outer injection hole having a larger cross sectional area than the inner injection hole based on the teachings of Ishizaka. Doing so would prevent a reduction in fuel supply pressure (col 3, lines 1-7), as suggested by Ishizaka.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Joshi, Nakahara, and Sood, as applied to claim 1, and further in view of Kupiszewski (US-Pub 2015/0337730).
Regarding claim 12, Laster in view of Joshi, Nakahara, and Sood does not teach a heater capable of heating the mixed fuel produced by the mixer, wherein the first supply flow passage is configured to supply the first fuel flow passage with the mixed fuel heated by the heater, and wherein the second supply flow passage is configured to supply the second fuel flow passage with the mixed fuel heated by the heater.
Kupiszewski teaches a multi-fuel mixer that is also a heater that can heat the mixed fuel (par. 0038), wherein the mixed fuel can be supplied to the fuel nozzles (fig 4, 80), which, in combination with Laster in view of Joshi, Nakahara, and Sood, would be able to supply fuel to both of the fuel passages of Laster in view of Joshi, Nakahara, and Sood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injector disclosed by Laster in view of Joshi, Nakahara, and Sood by having a heater heat the mixed fuel based on the teachings of Kupiszewski. Doing so would 

Regarding claim 15, Laster in view of Joshi, Nakahara, and Sood does not teach a first heater provided, on the first supply flow passage, upstream of a point at which the first branch line branches from the first supply flow passage; and a second heater provided, on the second supply flow passage, upstream of a point at which the second branch line branches from the second supply flow passage.
Kupiszewski teaches using a fuel manifold for a single fuel as a heater (par. 0045) to heat fuel within the manifold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel supply manifold lines (277 and 257) disclosed by Nakahara by having the manifold lines be used to heat fuel based on the teachings of Kupiszewski. Doing so would allow you to use the fuel to cool the surrounding turbine components (par. 0045), as suggested by Kupiszewski.

Response to Arguments
Applicant’s arguments, see r, filed 4/6/2021, with respect to the 112 and the drawing objections have been fully considered and are persuasive.  The 112(a) rejection and the drawing objection have been withdrawn due to the cancellation of claims 11-13. 
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not modify the mixers of Nakahara to include the mixers of Sood. This argument is not persuasive because Nakahara is not the base reference being modified, Laster is the base reference being modified using the mixer of Sood. Applicant further argues that the mixer of Sood would render Nakahara unsatisfactory for its intended purpose because the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S V M/Examiner, Art Unit 3741
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741